IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 29, 2008

                                       No. 07-30165                   Charles R. Fulbruge III
                                                                              Clerk

STEPHEN W SCHURMAN

                            Plaintiff - Appellee

v.

PANOLA HARRISON ELECTRIC COOPERATIVE INC

                            Defendant - Appellant



                   Appeal from the United States District Court
                 for the Western District of Louisiana, Shreveport
                             Cause No. 5:03-CV-1467


Before KING, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.